Citation Nr: 1623255	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1968, including service in the Republic of Vietnam from December 8, 1967, to November 18, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the Houston, Texas, Regional Office.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Veteran submitted a February 2016 statement after this issuance of the October 2013 Statement of the Case.  Although this statement was submitted without a written waiver of review by the agency of original jurisdiction (AOJ), the Board finds the statement does not constitute pertinent evidence relating to or having a bearing on the appellate issues.  Thus, Board is not required to remand the appeal for initial AOJ consideration of this statement and may properly proceed with the adjudication of the Veteran's appeal.  See 38 C.F.R. § 19.9, 20.1304(c) (2016).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.  





CONCLUSION OF LAW

Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the service connection for tinnitus, which represents a complete grant of the benefits sought on appeal, and a discussion of VA's duty to notify and assist is unnecessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran presently seeks service connection for tinnitus, which he maintains had its onset after exposure to in-service acoustic trauma while serving in the Republic of Vietnam.

The August 2013 VA audiological examination sufficiently establishes that the Veteran has a medically confirmed diagnosis of tinnitus.  Thus, the analysis to follow will center on whether the diagnosed disability is related to military service or any event therein.  

An August 2013 VA examination documents the Veteran's account of in-service acoustic trauma, post-service noise exposure, relevant treatment of diagnosed audiological disabilities, and current examination findings.  Based on the evidence of record, the examiner confirmed the Veteran's diagnosis of tinnitus.  The examiner also opined that the diagnosis was not likely related to military service because the disability did not have its onset for many years after separation.  Further, the examiner indicated the disability was likely related to post-service noise exposure and bilateral hearing loss.  

Merits

The Veteran provides a competent and credible account of the tinnitus disability, including an in-service onset and frequent, recurrent and progressive symptomatology since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau, 492 F.3d at 1376-77.  Further, his May 2012 notice of disagreement details a competent and credible account of sustaining acoustic trauma, while serving in an artillery unit in the Republic of Vietnam, and the absence of proper ear protection.  The Veteran's sworn February 2016 Board testimony and statement on his October 2013 Appeal to Board of Veterans' Appeals (VA Form 9), further clarifies that he experienced the onset of tinnitus in service symptomatology and that such symptoms were of a progressively frequent and recurrent nature since separation.  Service department records also confirm the Veteran's military occupational specialty (MOS) of cannoneer in the Republic of Vietnam, tending to corroborate his account of sustaining in-service acoustic trauma.  Taken together, these factors render the Veteran's account as to these matters competent, credible, and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).

The August 2013 VA examination opinion, tending to weigh against the claim, is the only medical opinion of record and is of significantly limited, if any, probative value.  The examiner relied largely on an account of symptomatology that is inconsistent with the Veteran's account of the progressive nature of the disability since service.  Further, the examiner does not adequately consider or address the Veteran's competent, credible and highly probative account of in-service acoustic trauma, and provides undue weight to the absence of medical evidence reflecting treatment for, or a diagnosis of tinnitus or similar disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, the August 2013 examination opinion is premised upon inadequate or incomplete medical reasoning and analysis, rending the opinion of limited, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In the present circumstance, the absence of an adequate medical opinion is not fatal to the Veteran's claim because lay evidence may serve as a basis to establish the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77. 

In such, the Board finds the most probative evidence of record to support the conclusion that the Veteran sustained in-service acoustic trauma and tinnitus symptoms in service.  The competent evidence of record also confirms the Veteran's current diagnosis of tinnitus.  Significantly, the Veteran's account as provided at his February 2016 Board hearing, of experiencing tinnitus symptomatology of a progressively frequent and recurrent nature since separation is competent, credible, and highly probative because service department record tend to support the Veteran's account; he has provided a generally consistent account of post-service symptomatology; and the other evidence of record by and large is consistent with his account as to these matters.  See Davidson, 581 F.3d at 1316.  Accordingly, the Board finds the evidence of record, medical and lay, to support the Veteran later diagnosis of tinnitus.  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The August 2013 VA audiological examination opinion does not provide an adequate basis for the Board to evaluate the Veteran's service connection claim for bilateral hearing loss.  The examiner's opinion does not adequately address competent evidence that the Veteran sustained acoustic trauma in service and cites medical records that do not pertain to the Veteran in providing the requested opinion.  Also, the rationale for the opinion improperly relies largely, if not entirely, on the medical documentation or the lack thereof and does not reflect consideration of the Veteran's competent and credible account of impaired and progressively impaired audiological acuity since separation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the August 2013 VA audiological examination opinion is inadequate and being presented with no subsequent VA examination opinion providing a relevant etiological opinion, on remand a sufficient examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the Veteran provides a competent and credible account of obtaining regular VA treatment for his hearing impairment disability but the record does not reflect adequate attempt to obtain any relevant and likely outstanding records generated since the October 2013 Statement of the Case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Efforts to obtain these records must be undertaken on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA hearing impairment treatment or hospitalization records, dated from September 2013 to the present, including from the VA Outpatient Clinics, in Galveston and Houston Texas, and the Houston VA Medical Center.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA audiology examination to assess the nature, extent, and severity of the hearing loss disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should elicit a full history from the Veteran regarding the onset and progression of his hearing loss.  The examiner should then opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss resulted from his in-service acoustic trauma.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's sufficiently established in-service acoustic trauma as a cannoneer and his competent and credible reports concerning the onset of his hearing loss.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


